Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards testing encoding bitrates in real-time communication sessions.  The closest prior arts fail to teach or suggest “a test step of increasing the encoding bitrate at the sender device by transmitting a current frame and at least one copy of a previous frame with a chosen redundancy offset; and implementing the test step in response to a time delay reaching a threshold since a last adaptation request received from the receiver device” as claimed in independent claim 1 and in conjunction with all other claimed limitations.  Independent claims 11 and 15 recite similar subject matter and are therefore allowable for similar reasoning.  
The examiner notes that the closest prior art as previously applied in the final rejection mailed on 11/03/2021, teaches the test step as claimed, but fails to teach that the claimed test step is in response to “a time delay reaching a threshold since a last adaptation request received from the receiver device” as required by independent claim 1, and similarly in independent claims 11 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448